                                                                                                          Case 5:17-cv-05014-BLF Document 57 Filed 08/19/19 Page 1 of 6



                                                                                                   1   OUTTEN & GOLDEN LLP
                                                                                                       Jahan C. Sagafi (State Bar # 224887)
                                                                                                   2   jsagafi@outtengolden.com
                                                                                                   3   One Embarcadero Center, 38th Floor
                                                                                                       San Jose, California 94111
                                                                                                   4
                                                                                                       SOMMERS SCHWARTZ, P.C.
                                                                                                   5   Kevin J. Stoops (Pro Hac Vice)
                                                                                                       kstoops@sommerspc.com
                                                                                                   6   Charles R. Ash, IV (Pro Hac Vice)
                                                                                                   7   crash@sommerspc.com
                                                                                                       One Towne Square, 17th Floor
                                                                                                   8   Southfield, Michigan 84076

                                                                                                   9   Attorneys for Plaintiffs
                                                                                                       MARK CASSINGHAM, individually and on behalf of all others
                                                                                                  10
                                                                                                       similarly situated
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       Additional Counsel on following page
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13
                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                  14
                                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                  15
                                                                                                                                              SAN JOSE DIVISION
                                                                                                  16

                                                                                                  17

                                                                                                  18   MARK CASSINGHAM, individually and on              Case No. 5:17-cv-05014-BLF
                                                                                                       behalf of all others similarly situated,
                                                                                                  19                                                     STIPULATION FOR DISMISSAL AND
                                                                                                                         Plaintiff,
                                                                                                                                                         [PROPOSED] ORDER
                                                                                                  20
                                                                                                              v.
                                                                                                  21                                                     Judge:        Hon. Beth Labson Freeman
                                                                                                       CINTAS CORPORATE SERVICES, INC.,                  Date Filed:   August 29, 2017
                                                                                                  22                     Defendant.

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                             STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
                                                                                                                                        CASE NO. 5:17-CV-05014-BLF
                                                                                                         Case 5:17-cv-05014-BLF Document 57 Filed 08/19/19 Page 2 of 6



                                                                                                   1   SQUIRE PATTON BOGGS (US) LLP
                                                                                                       Michael W. Kelly (State Bar # 214038)
                                                                                                   2   michael.kelly@squirepb.com
                                                                                                   3   275 Battery Street, Suite 2600
                                                                                                       San Francisco, California 94111
                                                                                                   4
                                                                                                       Marisol C. Mork (State Bar # 240973)
                                                                                                   5   marisol.mork@squirepb.com
                                                                                                       555 South Flower Street, 31st Floor
                                                                                                   6   Los Angeles, CA 90071
                                                                                                       Telephone:    213.624.2500
                                                                                                   7   Facsimile:    213.623.4581
                                                                                                   8   Attorneys for Defendants
                                                                                                       CINTAS CORPORATION NO. 2, erroneously
                                                                                                   9
                                                                                                       named as CINTAS CORPORATE SERVICES,
                                                                                                  10   INC.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13

                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                            STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
                                                                                                                                       CASE NO. 5:17-CV-05014-BLF
                                                                                                          Case 5:17-cv-05014-BLF Document 57 Filed 08/19/19 Page 3 of 6



                                                                                                   1

                                                                                                   2           WHEREAS, on August 29, 2017, plaintiffs filed Cassingham v. Cintas Corporate Services,

                                                                                                   3   Case No. 5:17-cv-05014, in the United States District Court for the Northern District of California

                                                                                                   4   (“Cassingham Action”) against defendants (collectively “Cintas”), alleging that Cintas had failed

                                                                                                   5   to pay all overtime wages due under the FLSA and certain state laws;

                                                                                                   6           WHEREAS, Plaintiffs Jair Ortez and Jared Burton opted into the Cassingham Action but

                                                                                                   7   now, along with Plaintiff Mark Cassingham, have determined to dismiss with prejudice their

                                                                                                   8   respective causes of action and/or claims against Cintas as set out in the Cassingham action;

                                                                                                   9           WHEREAS, the PAGA claim made by Plaintiffs in this action is already the subject of

                                                                                                  10   litigation and a negotiated settlement in the related cases, Lisa Paramo v. Cintas Corporate

                                                                                                       Services, Inc., et al. (Superior Court of California, County of San Bernardino CIVDS1719941) and
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       Ato Williams v. Cintas Corporate Services, Inc., et al. (United States District Court, Northern
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13   District of California 3:17-cv-1623);

                                                                                                  14           NOW THEREFORE, the parties, through their respective counsel of record, hereby

                                                                                                  15   stipulate:

                                                                                                  16           Plaintiffs Mark Cassingham (“Cassingham”), Jair Ortez (“Ortez"), and Jared Burton

                                                                                                  17   (“Burton”) hereby withdraw and dismiss with prejudice, all causes of action and claims made in

                                                                                                  18   Cassingham v. Cintas Corporate Services, N.D. Cal., Case No. 5:17-cv-05014-BLF, except for

                                                                                                  19   Plaintiffs’ PAGA action, which shall be dismissed with prejudice only as to the claims of

                                                                                                  20   Cassingham, Ortez and Burton and dismissed without prejudice as to the representative aspect of

                                                                                                  21   the PAGA claim which representative claim is otherwise the subject of the settlement in the

                                                                                                  22   aforementioned Willaims and Paramo matters.

                                                                                                  23           Neither this stipulation nor the order of dismissal thereon shall constitute or imply any

                                                                                                  24   admission, concession or adjudication by any party regarding any claim raised in or by the

                                                                                                  25   Cassingham Action.

                                                                                                  26           This stipulation may be executed in counterparts and the executed counterparts may be

                                                                                                  27   exchanged electronically or by facsimile, but all such counterparts taken together shall constitute

                                                                                                  28   but one and the same stipulation.
                                                                                                                                                     1
                                                                                                                              STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
                                                                                                                                         CASE NO. 5:17-CV-05014-BLF
                                                                                                         Case 5:17-cv-05014-BLF Document 57 Filed 08/19/19 Page 4 of 6



                                                                                                   1         Each party shall bear its own costs, attorneys’ fees and litigation expenses related to the

                                                                                                   2   Cassingham Action.

                                                                                                   3

                                                                                                   4         IT IS SO STIPULATED.

                                                                                                   5

                                                                                                   6   Dated: August 16, 2019                          Respectfully submitted,
                                                                                                                                                       OUTTEN & GOLDEN LLP;
                                                                                                   7
                                                                                                                                                       SOMMERS SCHWARTZ, P.C.
                                                                                                   8                                                   By: /s/ Kevin J. Stoops
                                                                                                                                                                     Jahan C. Sagafi
                                                                                                   9                                                                 Kevin J. Stoops
                                                                                                  10                                                               Charles R. Ash, IV
                                                                                                                                                       Attorneys for Plaintiff
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11                                                   MARK CASSINGHAM, individually and on
                                                                                                                                                       behalf of all others similarly situated
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13
                                                                                                       Dated: August 16, 2019                          Respectfully submitted,
                                                                                                  14
                                                                                                                                                       SQUIRE PATTON BOGGS (US) LLP
                                                                                                  15                                                   By: /s/ Marisol C. Mork
                                                                                                                                                                    Michael W. Kelly
                                                                                                  16
                                                                                                                                                                    Marisol C. Mork
                                                                                                  17
                                                                                                                                                       Attorneys for Defendant
                                                                                                  18
                                                                                                                                                       CINTAS CORPORATION NO. 2, erroneously
                                                                                                  19                                                   named as CINTAS CORPORATE SERVICES,
                                                                                                                                                       INC.
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                   2
                                                                                                                            STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
                                                                                                                                       CASE NO. 5:17-CV-05014-BLF
                                                                                                          Case 5:17-cv-05014-BLF Document 57 Filed 08/19/19 Page 5 of 6



                                                                                                   1                                   ATTESTATION STATEMENT

                                                                                                   2          I, Marisol C. Mork, am the ECF User whose identification and password are being used

                                                                                                   3   to file this STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER. Pursuant to Civil

                                                                                                   4   L.R. 5-1(i)(3), I attest under penalty of perjury that concurrence in this filing has been obtained

                                                                                                   5   from all counsel and I will maintain records to support such concurrence.

                                                                                                   6
                                                                                                                                                          /s/ Marisol C. Mork
                                                                                                   7                                                      Marisol C. Mork
                                                                                                   8

                                                                                                   9
                                                                                                  10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13

                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                     3
                                                                                                                              STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
                                                                                                                                         CASE NO. 5:17-CV-05014-BLF
                                                                                                          Case 5:17-cv-05014-BLF Document 57 Filed 08/19/19 Page 6 of 6



                                                                                                   1                                       [PROPOSED] ORDER

                                                                                                   2          Under Federal Rule of Civil Procedure Rule 41(a)(1), this Court has reviewed the parties’

                                                                                                   3   stipulation and good cause appearing therefore, hereby approves the withdrawal of the Plaintiffs

                                                                                                   4   Mark Cassingham, Jair Ortez, and Jared Burton and further orders the following:

                                                                                                   5             1. Plaintiffs’ sixth cause of action (for PAGA claims) is hereby dismissed without

                                                                                                   6                 prejudice;

                                                                                                   7             2. Plaintiffs’ first, second, third, fourth, and fifth causes of action are hereby dismissed

                                                                                                   8                 with prejudice.

                                                                                                   9             3. Each party shall bear their own fees and costs.

                                                                                                  10
                                                                                                       PURSUANT TO STIPULATION, IT IS SO ORDERED.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                               August 19, 2019
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Dated: ____________________                   _______________________________________
                                                                                                                                                          The Honorable Beth Labson Freeman
                                                                                                  13                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                    4
                                                                                                                             STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
                                                                                                                                        CASE NO. 5:17-CV-05014-BLF
